DETAILED ACTION
Reasons for Allowance
1.	Claims 1-8, 12, 13 and 15-25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Seo et al.  (US-PG-PUB No. 2014/0348372), teaches of a canal type earphone with a pressure equilibrium means includes a housing receiving a speaker unit, an earpiece installed on an outer surface of a tube which is integrally formed at the front of the housing, and the pressure equilibrium means which eliminates a pressure difference between an external auditory meatus and an outside by discharging air within the tube to the rear of the speaker unit. The close prior art failed to teach that the front cavity comprising at least one resilient element, such that the driver is clamped between the resilient element that engages with its front face near a periphery and a rear resilient element that engages a rear face of the driver, the resilient element that engages the front face being compressed between an end face of the front cavity and the front face of the driver, wherein the rear cavity defines a rear outlet duct that is axially aligned with the sound outlet duct and that defines a rear restrictive duct portion having a same cross- sectional area as the restrictive duct portion of the sound outlet duct, as claimed in claim 1. Regarding claim 12, it recited the capable guide comprises two mating parts: a first part that defines one side of the inlet duct and defines an arcuate portion of the face of the clamping ring so as to define a circumferential gap between ends of the arcuate portion; and a second part that defines another side of the inlet duct, and also defines the remainder of the clamping ring, such that when the two parts are put together the clamping ring has a substantially continuous front face and a substantially continuous rear face. Regarding claim 19, it recited the front cavity communicates with a front outlet duct adapted to provide 
Claims 2-7 and 15-18 are allowed for their dependency from independent claim 1.
Claim 13 is allowed for their dependency from independent claim 12.
Claims 20-25 are allowed for their dependency from independent claim 19.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun CN 202035122, An Earphone with Scene Feeling Effect, Fig. 3 shows an earphone with field effect, comprising a shell 1is installed with speaker 2, the speaker 2 is connected with an audio signal transmission line 3.
Zang CN 104936080, With Silent Plug of Earphone, Fig. 1 shows an earbud housing 1 is provided with a lead post 5, the lead post 5 on guide wire 6.
Wang et al. US-PG-PUB No. 2018/0146279, Earphone for Reducing Pressure in Ear Canal and Providing Enhanced Sound Quality, Has Loudspeaker Arranged In Receiving Space With Vibrating Membrane To Generate Acoustic Waves, Fig. 3 shows an earphone body 1 is provided and has its front end 11 and rear end 12 defined. The earphone body 1 is penetrated by an air channel 15 that opens at both the front end 11 and the rear end 12.
Shi et al. CN 110944266, Telescopic Ear-in Type Dust-proof Earphone Based On Spring Limit, Fig. 1 shows  a telescopic in-ear type dust-proof earphone based on spring limit, comprising a shell 1 and an earphone wire 15.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653